Citation Nr: 0736848	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for neuromuscular disease. 

2.  Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Waco, Texas, Regional Office (RO).  By a rating action in 
March 2002, the RO denied the veteran's claim of entitlement 
to service connection for neuromuscular disease.  In March 
2005, the RO denied service connection for prostate cancer.  
The veteran perfected a timely appeal to these decisions.  

Although the RO determined that new and material evidence has 
been received to warrant reopening the veteran's claim for 
service connection for neuromuscular disease, the Board as 
the final fact finder within VA, must initially determine 
whether new and material evidence has been submitted 
regardless of the RO's actions.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Circ. 2001).  Therefore, the issue has been 
recharacterized as noted on the title page.  

The issue of entitlement to service connection for prostate 
cancer as a result of exposure to Agent Orange is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

On September 28, 2005, prior to the promulgation of a 
decision in the appeal, VA received notification from the 
veteran requesting that his appeal be withdrawn pertaining to 
the claim of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for neuromuscular disease.  


CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a Substantive 
Appeal pertinent to the issue of whether new and material 
evidence has been received to reopen the claim for service 
connection for neuromuscular disease have been met; the Board 
does not have jurisdiction to consider the claim.  38 
U.S.C.A. § 7105 (West 2002 & Supp 2007); 38 C.F.R. §§ 20.202, 
20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her representative.  38 C.F.R. 
§ 20.204.  

In a March 2002 decision, the RO determined that new and 
material evidence had been received to reopen the veteran's 
claim of entitlement to service connection for neuromuscular 
disease, but denied the claim on the merits.  The veteran 
filed a timely notice of disagreement in September 2002, and 
the RO issued a statement of the case in April 2003.  The 
veteran submitted his substantive appeal in April 2003.  The 
veteran appeared and offered testimony at a hearing before a 
Decision Review Officer (DRO) in August 2004.  

In a September 26, 2005 statement, the veteran stated that he 
wanted to withdraw his appeal concerning the issue of whether 
new and material evidence has been received to reopen the 
claim for service connection for neuromuscular disease.  

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review that claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b) (2), (d) 
(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).  


ORDER

The appeal as to the claim of whether new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for neuromuscular disease 
is dismissed.  


REMAND

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A..  

The veteran contends that he developed prostate cancer as a 
result of his exposure to Agent Orange in Vietnam.  In a 
statement dated in March 2005, the veteran indicated that he 
was in the Gulf of Tonkin from the fall of 1964 through the 
summer of 1966 aboard the USS Hancock.  He loaded and 
unloaded bombs during the Vietnam War.  The veteran noted 
that he has had prostate problems for years dating back to 
service.  

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. § 
3.309(e) shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a) (6) are met even though there is no record 
of such disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  These diseases include chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2 (2007).  

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Further, the United States Court 
of Appeals for Veterans Claims (Court) has held that where 
the issue involves medical causation, competent medical 
evidence is required to support the claim.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

According to 38 C.F.R. § 3.307(a) (6) (iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam 
during the Vietnam era.  See McCartt, at 168.  

Pertinent regulations also indicate that service in Vietnam 
includes service in the waters offshore or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. §§ 3.307(a) (6) (iii) & 
3.313(a) (2007).  

Submitted in support of the veteran's claim was a statement 
from Captain C. B., dated in June 2005.  The captain 
indicated that he was attached to Fighter Squadron 211, Air 
Wing 21, flying off the USS Hancock, CVA 19; he served as 
squadron safety officer and as maintenance officer.  The 
captain indicated that, as a maintenance officer, he 
supervised many of the men who worked on the aircraft, 
including the ordinance crews; he noted that the veteran was 
assigned to the ordnance crew during his tour as squadron 
maintenance officer.  Captain C.B. indicated that VF-211 flew 
many missions in support of combat operations including low 
level delivery of napalm and strafing on targets in both 
north and South Vietnam; he noted that aircrafts were at time 
required to utilize the airports at Saigon and DaNang.  He 
stated that, during those missions, the aircraft routinely 
encountered Agent Orange spray areas.  Captain C.B. explained 
that the veteran worked on the flight deck receiving 
returning aircraft, downloading unexpended ordnance, 
offloading spent brass and making the aircraft ready for the 
next mission; in that capacity, the veteran could have 
encountered Agent Orange contamination while performing his 
duties.  

It is noteworthy that the service medical records show that 
the veteran was seen in March 1965 with complaints of 
discharge from the penis; he was diagnosed with acute 
urethritis.  In June 1965, the veteran was seen for 
complaints of prostate trouble.  Post service medical records 
show diagnoses of prostate cancer.  

Despite the veteran's in-service history of symptomatology 
associated with prostatitis, he has not been afforded a VA 
examination to date to ascertain the nature, extent, and 
etiology of his claimed disorder.  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the United States Court of Appeals 
for Veterans Claims (Court) addressed the four elements that 
must be considered in determining whether a VA medical 
examination must be provided as required by 38 U.S.C.A. 
§ 5103A.  Specifically, the Court held that the third 
element, indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there "may" 
be a nexus between the two.  The Court further held that 
types of evidence that "indicate" a current disability may be 
associated with service include medical evidence that suggest 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology.  On remand, the veteran is to 
be afforded a VA examination to determine the nature and 
etiology of his prostate disability.  38 U.S.C.A. § 5103A (d) 
(West 2002).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions: 

1.  The AOJ should review the buddy 
statements and enter a determination as 
to whether the veteran was exposed to 
Agent Orange while working on aircraft.  
The AOJ is authorized to undertake 
development as indicated.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of any prostate disorder, 
including prostate cancer.  The veteran's 
claims file should be made available to 
the examiner for review in conjunction 
with the evaluation.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
should opine as to whether the veteran's 
residuals of prostate cancer are at least 
as likely as not related to service or 
less likely than not related to service.  
A complete rationale should be provided 
for any opinion offered.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) Board of 
Veterans' Appeals 810 Vermont Avenue, NW, Washington, DC 
20420 Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.) 




 Department of Veterans Affairs


